Citation Nr: 1534947	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-16 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent prior to November 10, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert G. Eastman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from April to October 1985, a period of active duty for training (ACDUTRA) from December 1990 to April 1991, and additional U.S. Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for PTSD, and assigned 30 percent rating effective April 24, 2006.  

This matter was previously before the Board in February 2014, at which time it was remanded for further development of the record.  

In April 2011, the RO increased the evaluation for PTSD to 50 percent disabling, effective April 24, 2006.  Most recently, in a January 2015 rating decision, the RO increased the evaluation for PTSD to 70 percent disabling, effective November 10, 2014. But see, AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded, unless the claimant expressly limits the appeal).  

Hearings were held at the RO in November 2008, February 2011, and August 2012.  A videoconference Board hearing was held at the RO in September 2013 before the undersigned Veterans Law Judge.  Copies of the February 2011, August 2012, and September 2013 DRO and Board hearing transcripts have been associated with the Veteran's electronic claims file (VVA or VBMS).  However, a copy of the November 2008 DRO hearing transcript has not been associated with the electronic claims file.  This should be accomplished upon remand as indicated below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his service connected PTSD is more disabling than currently evaluated.  He also asserts that his service-connected disabilities preclude his continued employment as a firefighter entitling him to a TDIU. 

As noted, the Board previously remanded this claim in April 2014 in order to provide the Veteran with: (1) notification of the criteria for establishing a TDIU; and (2) a contemporaneous VA PTSD examination.  Both of these directives were accomplished upon remand.  

A review of additional VA treatment records added subsequent to the Board's remand reflect that there are relevant, outstanding private treatment records pertaining to the Veteran's claims for a higher rating for PTSD and a TDIU.  

Specifically, in January 2015, the RO obtained and associated with the electronic claims file records of VA psychiatric treatment dated from January 2012 to October 2014.  Therein, a July 17, 2013, VA Psychiatric Follow-Up note indicated that the Veteran had been using FMLA (Family Medical Leave Act) leave and that he was returning to work the following day.  The treatment note explained that the Veteran "has had back pain and also had problems with a fellow firefighter," and that he had been undergoing counseling through EAP (an Employee Assistance Program).  (Note: The Veteran also reported attending an Anger Management group at a local church).  

During the September 2013 Board hearing before the undersigned, the Veteran's attorney appeared to confirm the aforementioned 2013 FMLA leave, stating that he "just came off an extended leave period... due to stress issues."  The Veteran further testified that he had "snapped" a few times at work (i.e., threatened people on several occasions) and that his employer sent him to EAP.  He stated that he had just returned to work after 30 days of leave, during which time he had been seeing a psychologist for "stress" and "violence."  The Veteran also testified that although he was currently employed on a full-time basis, he had missed work as a result of both, his psychological problems as well as his service-connected back condition.  

The record also contains a June 17, 2013, letter from Dr. L. Hines, Ph.D., L.M.H.C., reflecting that he had been treating the Veteran since June 10, 2013, and that he was "experiencing extreme emotional distress" at the present time.  Dr. Hines further stated that the Veteran was "likely to experience high level of anxiety triggered by his work condition if he were to return to his working environment at this time."  Dr. Hines estimated that the Veteran would be out of work from June 10, 2013, through July 10, 2013; he also stated that the Veteran had agreed to participate in weekly individual therapy as well as treatment under the care of Dr. S. Estruch, M.D., Licensed Psychiatrist, for medication management.  

Other employer-related records submitted by the Veteran confirm that he had received a verbal reprimand in June 2013 for missing/sleeping through a rescue call as a result of pain medication taken for his back condition. See June 6, 2013 Memorandum.  A June 9, 2013, memorandum from the Veteran's Battalion Chief reflects that the Veteran had admitted to missing a rescue call in May 2013 and attributed "this issue to prescribed medication he is taking for chronic back pain."  The Battalion Chief noted that the Veteran had already contacted EAP to discuss his "personal issues with them" and that he was being permanently reassigned to a new station.  

To date, there is no indication in the record that any of the aforementioned private records related to the Veteran's treatment/counseling through the City of Pembroke Pines EAP, Dr. Hines, and/or Dr. Estruch have been requested.  These records would likely have an impact on both the Veteran's claim for a higher rating(s) for PTSD, as well as his claim for a TDIU.  Additional development is therefore necessary to obtain these records.

Further, the record shows that the Veteran was on a period of FMLA leave from approximately June to July of 2013 (and perhaps beyond that period); at this point, there is conflicting evidence as to whether this leave was due to his service-connected psychiatric and/or back problems.  In any event, as the Veteran's FMLA records are relevant to the claim for a higher rating for PTSD and a TDIU rating, an attempt needs to be made to obtain them. 

The record reflects that the receives ongoing psychiatric treatment through VA.  VA treatment records contained in the Veteran's electronic claims file are current through October 2014.  Accordingly, all outstanding records dated from October 2014 to the present should be obtained upon remand. 

Lastly, the Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity. See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As adequate findings concerning the impact of all the Veteran's service-connected disabilities upon his employability are directly pertinent to his potential entitlement to a TDIU and sufficient opinions have not been obtained as to all service-connected disabilities, the Board finds that further medical findings as to the functional effects of the Veteran's service-connected disabilities would be helpful in resolving the claim for a TDIU.  Hence, a remand is necessary to afford the Veteran new VA examinations to assess the current impact of his service-connected disabilities upon his employability.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file a copy of the November 2008 DRO hearing transcript.  

2. Obtain and associate with the electronic claims file all records of VA treatment dated from October 2014 to the present. 

3. Take the appropriate steps in order to obtain written authorization from the Veteran to contact the appropriate source(s) to obtain his 2013 treatment/counseling records from the City of Pembroke Pines Employee Assistance Program (EAP), to include treatment received from Dr. Hines and Dr. Estruch. 

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

4. Take appropriate steps in order to obtain written authorization from the Veteran to contact his employer to obtain a complete copy of any adjudication and the records underlying the adjudication for the Veteran's use of benefits under the Family Medical Leave Act (FMLA).  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

5. Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any other, additional evidence pertinent to the increased rating claim for PTSD and the TDIU claim.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159(e). 

6. Thereafter, arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, for evaluation of all of his service-connected disabilities.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent medical and lay evidence, the physician should fully describe the functional effects of the Veteran's service-connected disabilities (i.e., PTSD; intervertebral disc syndrome; left ankle condition; right ankle sprain; and erectile dysfunction) on his activities of daily living, to include employment.

Specifically, the physician should provide comment as to functional effects of each disability, as well as the combined effects of all service-connected disabilities, on the Veteran's ability to perform the physical acts required for gainful employment.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7. After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran and his attorney a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




